                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


In re:
                                                   Case No. 17-17361-aih
RICHARD M. OSBORNE,
                                                   Chapter 7
                       Debtor.
                                                   Judge Arthur I. Harris


   FIRST NATIONAL BANK OF PENNSYLVANIA’S SUPPLEMENT TO
       ITS MOTION TO APPOINT A CHAPTER 11 TRUSTEE AND
    ITS LIMITED RESPONSE TO THE UNITED STATES TRUSTEE’S
MOTION FOR ENTRY OF AN ORDER CONVERTING CASE TO A CHAPTER 7

         First National Bank of Pennsylvania (“FNBPA”), by and through its undersigned

counsel, hereby supplements its Motion to Appoint a Chapter 11 Trustee [Docket No. 309] (the

“Trustee Motion”) and its Limited Response to the Motion of the United States Trustee for Entry

of an Order Converting Case to a Chapter 7 [Docket No. 452] (the “Response”), in advance of

the hearing that is scheduled to take place before this Court on July 3, 2019 (the “Hearing”). In

support, FNBPA states as follows:

         The Debtor commenced this case on December 17, 2017, by filing a voluntary petition

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). On

December 11, 2018, FNBPA filed the Trustee Motion, which is incorporated herein by this

reference. In the Trustee Motion, FNBPA requests the appointment of a chapter 11 trustee

pursuant to section 1104 of the Bankruptcy Code for cause and/or because the appointment of a

chapter 11 trustee is in the best interests of the Debtor’s creditors. In the Trustee Motion,

FNBPA cites numerous examples of prepetition conduct by the Debtor which demonstrates that

the Debtor is unfit or unable to fulfill the fiduciary duties that a debtor-in-possession owes to the

bankruptcy estate and creditors. Some of those examples include (among other things) the




17-17361-aih     Doc 479      FILED 06/26/19       ENTERED 06/26/19 23:45:26            Page 1 of 6
Debtor’s failure to disclose certain assets and transfers of property on his Schedules of Assets

and Liabilities (“Schedules”) and Statement of Financial Affairs (“SOFA”), the Debtor’s failure

to keep corporate formalities between the various business entities he owns, the Debtor’s pre-

petition commingling of funds, the Debtor’s attempt to waive his automatic stay to purchase

estate property at sheriff’s sale, and the Debtor’s general acrimony toward creditors.

       After FNBPA filed the Trustee Motion, the United States Trustee (the “UST”) filed a

Motion . . . for Entry of an Order Converting Case to a Chapter 7 [Docket No. 439] (the

“Motion to Convert”). In the Motion to Convert, the UST identified numerous reasons why the

UST believes the Debtor’s chapter 11 case should be converted to a case under chapter 7 of the

Bankruptcy Code (which reasons FNBPA submits also support the appointment of a chapter 11

trustee), including the Debtor’s failure to pay real estate taxes as they come due post-petition, the

Debtor’s failure to include certain information in his Schedules and SOFA despite having

amended those documents many times, the Debtor’s extraordinary post-petition expenses,

especially with respect to travel and entertainment, the Debtor’s failure to file financial reports of

the value, operations, and profitability of each of the nearly 200 entities that he owns as is

required by Fed. R. Bankr. P. 2015.3, and the Debtor’s failure to file a disclosure statement and

plan of reorganization despite the fact that his bankruptcy case has been pending for more than

eighteen months and the exclusivity periods for doing so have expired long ago.

       When presented with these problematic actions, the Debtor’s typical response is that he

is acting in his bankruptcy case the same way he always has acted and that this is “business as

usual” for someone with so many different business interests. However, this “business as usual”

attitude is precisely the reason why a chapter 11 trustee is necessary in this case. “The point of

bankruptcy is to marshal assets in a way that maximizes their value for the benefit, primarily, of



                                                  2


17-17361-aih     Doc 479      FILED 06/26/19          ENTERED 06/26/19 23:45:26          Page 2 of 6
creditors . . . When a debtor remains in possession of his businesses and properties in a chapter

11 case, he does so as a fiduciary for those creditors.” In re Futterman, 584 B.R. 609, 618-19

(Bankr. S.D.N.Y. 2018). As is more fully explained in the Trustee Motion and this Supplement,

and as will be proven at the Hearing, the Debtor in this case consistently has demonstrated that

he is incapable of acting, or is unwilling to act, as a fiduciary for his creditors.

        The Debtor and employees who have worked for certain of the Debtor’s companies have

explained that corporate formalities never have been followed by the Debtor and that money

frequently was transferred freely among the Debtor and his various business entities depending

upon which entity needed funds at a particular point in time. In fact, the latest iteration of

Schedule A/B, filed by the Debtor on June 24, 2019 [Docket No. 469], indicates that the Debtor

has loaned nearly $4.2 million dollars, in the aggregate, to certain of his businesses, with respect

to which he has not been repaid. As a debtor-in-possession, the Debtor has the duty to investigate

and potentially pursue claims for the repayment of those loans for the benefit of his estate and

creditors. However, at the same time, the Debtor also owes state-law fiduciary duties to all of

the business entities that he owns—including the entities to which he has loaned money.

Consequently, the Debtor wears too many “hats” and, thus, it is unlikely that he would be willing

or able to pursue the estate’s claims for the amounts his companies have not repaid. On the other

hand, a chapter 11 trustee would be well-suited to investigate these claims and attempt to collect

them for the benefit of the estate and creditors.

        In addition to the Debtor’s inability or unwillingness to pursue claims against his own

business entities, FNBPA has learned that the Debtor has transferred certain real property

belonging to the estate and has not tendered the proceeds over to his bankruptcy estate. FNBPA

will present evidence at the Hearing, showing that prior to commencing his chapter 11 case, the



                                                    3


17-17361-aih      Doc 479      FILED 06/26/19           ENTERED 06/26/19 23:45:26      Page 3 of 6
Debtor took title to certain real property via Sheriff’s deed (as a result of foreclosures involving

real property owned by one of this business entities) in the name of limited liability companies

that did not yet exist at the time the deed was recorded. Then, post-petition, the Debtor

subsequently formed limited liability companies with those names by filing Articles of

Organization with the Ohio Secretary of State, and thereafter he sold the real property to third

party purchasers for value. The Debtor never listed this real property on his Schedules and the

proceeds from the sales of such real property have not been turned over to the estate. A chapter

11 trustee would be well-suited to investigate whether the Debtor owns any other real property in

the name yet-to-be-formed limited liability companies that should be sold for the benefit of the

estate and creditors.

       When faced with a choice between the appointment of a chapter 11 trustee and

conversion of a chapter 11 case to case under chapter 7, the distinguishing factor between the

two is the expanded possibility of a chapter 11 trustee, using independent judgment and good

management to direct the affairs of the estate, including any on-going business operations in

order to maximize the recovery for the creditors and the estate. See, In re Sydnor, 431 B.R. 584

(Bankr. D. Md. 2010). According to the monthly operating reports the Debtor has filed with the

Court, it appears that the Debtor has on-going business operations, income and assets that could

be utilized to potentially propose a plan of reorganization. Thus, the interests of creditors and the

estate would better be served by the appointment of a chapter 11 trustee as opposed to

conversion of the case to chapter 7.

       Based upon all of the foregoing, FNBPA respectfully requests the entry of an order

appointing a chapter 11 trustee in this case and granting such other and further relief to FNBPA

as is just under the circumstances.



                                                 4


17-17361-aih      Doc 479     FILED 06/26/19         ENTERED 06/26/19 23:45:26          Page 4 of 6
                                     Respectfully submitted,

                                     /s/Heather E. Heberlein
                                     Matthew H. Matheney (0069974)
                                     Gregory P. Amend (0081247)
                                     Nathaniel R. Sinn (0088467)
                                     Heather E. Heberlein (0083828)
                                     Buckingham, Doolittle & Burroughs, LLC
                                     1375 E. 9th Street, Suite 1700
                                     Cleveland, Ohio 44114
                                     Telephone: (216) 621-5300
                                     Facsimile: (216) 621-5440
                                     Email: mmatheney@bdblaw.com
                                            gamend@bdblaw.com
                                            nsinn@bdblaw.com
                                            hheberlein@bdblaw.com

                                     COUNSEL FOR FIRST NATIONAL BANK OF
                                     PENNSYLVANIA




                                          5


17-17361-aih   Doc 479   FILED 06/26/19       ENTERED 06/26/19 23:45:26   Page 5 of 6
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 26, 2019, true and correct copies of
the foregoing are being served via the Court’s Electronic Case Filing System on these
entities and individuals who are listed on the Court’s Electronic Mail Notice List:

       Gregory P. Amend: gamend@bdblaw.com
       Alison Archer: alison.archer@ohioattorneygeneral.gov
       Adam S. Baker: abakerlaw@sbcglobal.net
       Austin B. Barnes III: abarnes@sandu-law.com
       Robert D. Barr: rbarr@koehler.law
       David T. Brady: dbrady@sandu-law.com
       LeAnn E. Covey: lcovey@clunkhoose.com
       Gregory M. Dennin: greg@gmdlplaw.com
       Richard W. DiBella: rdibella@dgmblaw.com
       Glenn Forbes: bankruptcy@geflaw.net
       Stephen R. Franks: amps@manleydeas.com
       Stephen John Futterer: sjfutterer@sbcglobal.net
       Melody Dugic Gazda: mgazda@hendersoncovington.com
       Michael R. Hamed: mhamed@kushnerhamed.com
       Heather E. Heberlein: hheberlein@bdblaw.com
       Dennis J. Kaselak: dkaselak@peteribold.com
       Christopher J. Klym: bk@hhkwlaw.com
       Matthew H. Matheney: mmatheney@bdblaw.com
       Shannon M. McCormick: bankruptcy@kamancus.com
       Kelly Neal: kelly.neal@bipc.com
       David M. Nuemann: dnuemann@meyersroman.com
       Timothy P. Palmer: timothy.palmer@bipc.com
       Tricia L. Pycraft: tpycraft@ccj.com
       Kirk W. Roessler: kroessler@walterhav.com
       John J. Rutter: jrutter@ralaw.com
       Frederic P. Schwieg: fschwieg@schwieglaw.com
       Michael J. Sikora, III: msikora@sikoralaw.com
       Nathaniel R. Sinn: nsinn@bdblaw.com
       Rachel L. Steinlage: rsteinlage@meyersroman.com
       Andrew M. Tomko: atomko@sandhu-law.com
       Jeffrey C. Toole: toole@buckleyking.com
       Michael S. Tucker: mtucker@ulmer.com
       Phyllis A. Ulrich: bankruptcy@carlisle-law.com
       Leslie E. Wargo: Leslie@Wargo-Law.com
       Maria D. Giannirakis: maria.d.giannirakis@usdoj.gov
       Scott R. Belhorn: Scott.R.Belhorn@usdoj.gov

                                                 /s/ Heather E. Heberlein
                                                 Heather E. Heberlein (0083828)
CL2:496796_v1




                                           6


17-17361-aih    Doc 479   FILED 06/26/19       ENTERED 06/26/19 23:45:26     Page 6 of 6
